Citation Nr: 0809335	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1960 to August 1960 and from October 1961 to August 1962.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for defective hearing.  
He indicated in his October 2005 substantive appeal that he 
wished to be scheduled for a hearing before the Board at the 
RO.  He was informed in a May 2007 letter that a hearing had 
been scheduled for him for June 29, 2007.  In a June 9, 2007 
letter, the veteran informed the RO that he wished to 
postpone the hearing scheduled for him since he had to be out 
of town from June 28, 2007 to July 12, 2007.  He indicated 
that any date after July 12, 2007 would be acceptable to him 
for his hearing.  

A hearing before the Board at the RO has not been rescheduled 
for the veteran.  Accordingly, this case must be remanded to 
afford the veteran the requested a hearing.  38 C.F.R. §§ 
20.700, 20.1304 (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

